                                                                                         FILED
                                                                                2020 Feb-18 AM 10:05
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


JENNIFER NICHOLE PIPPIN,                   }
                                           }
      Plaintiff,                           }
                                           }
v.                                         }   Case No.: 4:18-cv-01946-ACA
                                           }
SOCIAL SECURITY                            }
ADMINISTRATION,                            }
COMMISSIONER,                              }
                                           }
      Defendant.


                              MEMORANDUM OPINION

      Plaintiff    Jennifer    Nichole   Pippin   appeals   the   Social   Security

Commissioner’s denial of her application for supplemental security income. On

January 13, 2020, the magistrate judge entered a report and recommendation that

the court affirm the Commissioner’s decision. (Doc. 13). On January 16, 2020,

Ms. Pippin, through counsel, filed objections to the report and recommendation.

(Doc. 14). Pursuant to 28 U.S.C. § 636(b)(1)(C), this case is before the court for a

review of Ms. Pippin’s objections to the report and recommendation.

      Ms. Pippin makes two objections to the magistrate judge’s report and

recommendation.      First, Ms. Pippin claims that the magistrate judge utilized the

wrong standard in determining whether the Appeals Council erred in denying
review. Second, Ms. Pippin argues that the magistrate judge erred in finding that

Dr. Huma Khusro’s mental health source statement is dated March 21, 2018 and

not June 21, 2018.1 The court examines each objection below.

I.     Standard for Determining Whether Appeals Council Erred in Denying
       Review

       Ms. Pippin’s first objection is that the magistrate judge applied the wrong

standard in determining whether the Appeals Council erred in denying review and

failing to remand in light of new evidence. (Doc. 14 at 2). The magistrate judge’s

report states that “‘[t]he court must consider whether the new evidence submitted

to the Appeals Council renders the ALJ’s decision erroneous by undermining the

substantial evidence supporting the ALJ’s decision.’” (Doc. 13 at 7) (quoting

Mitchell v. Comm’r of Soc. Sec., 771 F.3d 780, 785 (11th Cir. 2014)). Ms. Pippin

argues that Mitchell does not control, and that the correct standard is whether there

is a ‘“reasonable possibility’” that the new evidence would change the



       1
           In his report, the magistrate judge advised the parties that objections “should
specifically identify all findings of facts and recommendations to which objection is made and
the specific basis for objecting” and that objections “should not . . . repeat legal arguments.”
(Doc. 13 at 19). Ms. Pippin’s third and fourth “objections” do not challenge any of the
magistrate judge’s findings of fact or recommendations. Instead, the third and fourth
“objections” are legal argument copied and pasted from Ms. Pippin’s briefs in support of her
appeal. (Compare Doc. 10 at 15–16 and Doc. 12 with Doc. 14 at 6–9). Accordingly, the court
does not consider Ms. Pippin’s third and fourth arguments because they are not objections to the
report and recommendation. The court has previously warned Ms. Pippin’s counsel that he
should comply with the court’s instructions regarding objections. (See Doc. 19 at n.1 in Case
No. 4:17-cv-01929-ACA, Tays v. Berryhill). The court repeats that warning here and expects
that Ms. Pippin’s counsel will follow the court’s orders in the future when he files objections on
behalf of claimants he represents.
                                                2
administrative result. (Doc. 14 at 3 (quoting Hyde v. Bowen, 823 F.2d 456, 458–59

(11th Cir. 1987)). Ms. Pippin is partially correct.

      “‘With a few exceptions, a claimant is allowed to present new evidence at

each stage of the administrative process,’ including before the Appeals Council.”

Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015)

(quoting Ingram v. Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007)). The

Appeals Council must consider evidence that is new, material, and chronologically

relevant. Id. As Ms. Pippin correctly notes, material evidence is evidence that is

“relevant and probative so that there is a reasonable possibility that it would

change the administrative result.” Hyde, 823 F.2d at 459. If the Appeals Council

does not consider new, material, and chronologically relevant evidence, “it

commits legal error and remand is appropriate.” Washington, 806 F.3d at 1321.

Alternatively, when the Appeals Council considers new evidence but denies

review, the court decides whether the new evidence “render[s] the Commissioner’s

denial of benefits erroneous.” Mitchell, 771 F.3d at 785.

      In this case, Ms. Pippin submitted three pieces of evidence to the Appeals

Council: (1) medical records from CED Mental Health Center, dated February 27,

2018; (2) Dr. Huma Khusro’s mental health source statement, dated March 21,




                                          3
2018 2; and (3) medical records from CED Mental Health Center, dated March 22,

2018. 3

       The Appeals Council considered the February 27, 2018 CED records and Dr.

Khusro’s March 21, 2018 mental health source statement but found that this

evidence did not “show a reasonable probability that it would change the outcome

of the decision.” (R. 2). Because the Appeals Council considered this evidence,

Mitchell applies, and the court need not decide whether there is a “reasonable

possibility that [the evidence] would change the administrative result,” Hyde, 823

F.2d at 459, as the Appeals Council has already done so. Rather, the question with

respect to these two pieces of evidence is whether the evidence “undermined the

substantial evidence supporting the ALJ’s decision.” Mitchell, 771 F.3d at 785.

The magistrate judge properly undertook that analysis concerning the February 27,

2018 CED records and Dr. Khusro’s March 21, 2018 mental health source

statement. (See Doc. 13 at 12–13).




       2
         There is a discrepancy in the record about whether Dr. Khusro’s mental health source
statement is dated March 21, 2018 or June 21, 2018. The court explores this issue further below
in response to Ms. Pippin’s second objection to the magistrate judge’s report and
recommendation. The court uses the March 21, 2018 date for purposes of this portion of the
memorandum opinion because this is the date the Appeals Council assigned to the mental health
source statement and any discrepancy regarding the date is immaterial to Ms. Pippin’s first
objection.
       3
        Ms. Pippin submitted other evidence to the Appeals Council, but she does not challenge
the Appeals Council’s review of that evidence in this appeal. (See Doc. 10 at 10).
                                              4
        The Appeals Council did not consider medical records from CED Mental

Health Center dated March 22, 2018, finding that this evidence “does not relate to

the period at issue” and “does not affect the decision about whether” Ms. Pippin

was disabled on or before the date of the ALJ’s decision. (R. 2). Therefore, under

Washington, the court must review de novo whether the March 22, 2018 CED

records are new, material, and chronologically relevant evidence.

        In his report and recommendation, the magistrate judge concluded that the

March 22, 2018 CED records were new, material, and chronologically relevant,

and that the Appeals Council erred in failing to consider the evidence. (Doc. 13 at

11).        Thus, pursuant to Washington, the magistrate judge should have

recommended remand based on that finding. See Washington, 806 F.3d at 1321

(“[W]hen the Appeals Council erroneously refuses to consider [new, material, and

chronologically relevant] evidence, it commits legal error and remand is

appropriate.”).4 Although the magistrate judge should have recommended remand,

his failure to do so does not change the outcome in this case. The court has

independently reviewed the March 22, 2018 CED records and finds that they are

not material, and therefore, the Appeals Council did not err in failing to consider

them.

        4
         Instead, the magistrate judge incorrectly considered whether, under Mitchell, the records
“deprive[d] the ALJ’s decision of substantial evidentiary support.” (Doc. 13 at 12). But as
explained above, because the Appeals Council did not consider the March 22, 2018 CED
records, Mitchell does not apply to the court’s consideration of the March 22, 2018 records.
                                                5
      The March 22, 2018 CED records show that Dr. Khusro examined Ms.

Pippin and found Ms. Pippin’s speech was clear, coherent, and goal directed. (R.

82). Ms. Pippin’s memory was intact. (R. 83). Ms. Pippin reported a “mildly

dysphoric” mood, but her affect was “full range and congruent.” (R. 82). Ms.

Pippin reported no lethal ideations, paranoia, delusions, or audio/visual

hallucinations. (R. 82). Her attention span was fair, and she demonstrated no

gross language deficits. (R. 83). Dr. Khusro noted diminished concentration and

limited judgment and insight, but she did not identify the extent of those

limitations or how those limitations might impair Ms. Pippin’s ability to work. (R.

83). The March 22, 2018 treatment note contains no evidence that is so relevant

and probative “that there is a reasonable possibility it would change the

administrative result.” Hyde, 823 F.2d at 459. Because the March 22, 2018 CED

records are not material, the Appeals Council did not commit reversible error by

failing to consider the evidence.

      Accordingly, the court rejects the magistrate judge’s finding that the March

22, 2018 CED records are material. However, as explained above, this does not

require remand.

II.   Date of Dr. Khusro’s Mental Health Source Statement

      Ms. Pippin’s second objection is that the magistrate judge attributed the

wrong date to Dr. Khusro’s mental health source statement. (Doc. 14 at 4). The


                                        6
court transcript index states that Dr. Khusro’s report is dated June 21, 2018. (Doc.

7-2 at 1). In denying review, the Appeals Council stated that Dr. Khusro’s report

is dated March 21, 2018. (R. 2).

       The magistrate judge acknowledged that it is difficult to discern the proper

date from the record. (Doc. 13 at 15). The court agrees that it impossible to tell

from the report itself whether Dr. Khusro wrote a “3” or a “6” to designate the

month in which she completed the form, or whether she (or someone else) might

have written over the original number. (See R. 84; 189). The court also agrees

with the magistrate judge that because a reasonable person could interpret the form

as bearing either date, the court must defer to the Commissioner’s factual finding

from the Appeals Council’s denial letter that the report is dated March 21, 2018.

(See Doc. 13 at 15). Nevertheless, whether dated March 21, 2018 or June 21,

2018, the report does not change the administrative result.

       According to Ms. Pippin, had the Commissioner concluded that Dr.

Khusro’s report was dated June 21, 2018, then Dr. Khusro would have qualified as

a treating physician whose opinions are entitled deference or considerable weight

in the absence of good cause. (See Doc. 14 at 5). Assuming Dr. Khusro is a

treating physician,5 for all the reasons explained by the magistrate judge (see doc.


       5
           It is unclear from the record whether Dr. Khusro had established a treating relationship
with Ms. Pippin by June 21, 2018. The record contains only two records from Dr. Khusro. The
first is a March 22, 2018 treatment note. (R. 82–83). The second is the March 21, 2018 or June
                                                7
13 at 16–18), the Commissioner had good cause to reject Dr. Khusro’s opinion

because it is inconsistent with other evidence in the record.                  See Phillips v.

Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004) (good cause for rejecting treating

physician’s opinion exists if the opinion “was not bolstered by the evidence” or if

the “evidence supported a contrary finding”).

       If, on the other hand, Dr. Khusro is an examining physician, for all the

reasons explained by the magistrate judge (see doc. 13 at 16–18), her opinion does

not undermine the substantial evidence that supports the Commissioner’s decision

because her opinion is inconsistent with the record as a whole. See Bloodsworth v.

Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983) (noting that the Commissioner

“may reject the opinion of any physician when the evidence supports a contrary

conclusion”).

       Accordingly, whether dated March 21, 2018 or June 21, 2018, Dr. Khusro’s

medical source statement does not render the ALJ’s decision erroneous.



21, 2018 mental health source statement. (R. 84). It appears that Dr. Khusro examined Ms.
Pippin only once, and the court questions whether this one examination is sufficient to qualify
Dr. Khusro as a treating physician. See 20 C.F.R. § 416.927(a)(2) (“Treating source means your
own acceptable medical source who provides you, or has provided you, with medical treatment
or evaluation and who has, or has had, an ongoing treatment relationship with you. Generally, we
will consider that you have an ongoing treatment relationship with an acceptable medical source
when the medical evidence establishes that you see, or have seen, the source with a frequency
consistent with accepted medical practice for the type of treatment and/or evaluation required for
your medical condition(s).”); see also McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987)
(stating that opinions of one-time examiners are not entitled to deference because a one-time
examiner is not a treating physician).

                                                8
III.   Conclusion

       Having carefully reviewed and considered de novo “those portions of the

report or specified proposed findings or recommendations to which” Ms. Pippin

objects, see 28 U.S.C. § 636(b)(1)(C), and for the reasons outlined above, the court

ACCEPTS the magistrate judge’s recommendation and AFFIRMS the

Commissioner’s decision.

       The court will enter a separate final order consistent with this memorandum

opinion.

       DONE and ORDERED this February 18, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         9
